Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6, 7, 13, 14 and 20 are objected to because of the following informalities:
Claim 6, the last line: for clarity replace “giving…color” with “assign the color corresponding to the color value as the color of the pixel”
Claim 7:
Line 2: for clarity insert “further” before “comprises”
Lines 3 and 6: for clarity replace each instance of “each time” with “each prior query time” 
Line 8: for consistency (with line 5) change “time interval” to “time period”
Claim 13, the last line: for clarity replace “as the normal situation” with “that the abnormal situation occurred”
Claim 14 (and similarly claim 20):
Line 4: change “the situation secondary image” to “a situation secondary image” as there is no antecedent basis for the situation secondary image
The last two lines: for clarity replace “the residual image based on” with “a residual image generated based on”

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 16 defines a computer readable medium (having stored therein computer executable instructions embodying functional descriptive material).  However, the claim does not define a “non-transitory, computer-readable medium” or “non-transitory, computer-readable memory.”  Since "[t]he broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent" [See, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010)], the recited computer-readable medium is interpreted to include transitory propagating signals, which is non-statutory.

The examiner suggests amending the claim(s) to embody the program on “non-transitory, computer-readable medium” or equivalent.  Any amendment to the claim should be commensurate with its corresponding disclosure.

(Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc., as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc. 

Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient.  If the scope of the claimed medium covers media other than “computer readable” media (e.g., “a tangible media”, a “machine-readable media”, etc.), the claim remains non-statutory.  The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a computer readable medium.)

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14, 15 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Specifically, claim 14 (and similarly claim 20) recites “determining a sensor associated with the determined pixel” in line 7.  Per Fig. 3, paragraphs 87-91 (especially 91) of the instant specification and claim 4, each pixel is associated with 2 sensors.  It is not clear which and how the sensor associated with the pixel is determined and there is insufficient descriptions in the specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Claim 15 depends on claim 14 and is similarly rejected. [Note that per paragraphs 96-98 of the published application the pixel value of the situation image at location (i,i) is always 0.  However, Fig. 10 shows that in an abnormal situation, the pixel at (a75,175) has a relative large value and can thus be used to determine the sensor indicating the abnormal situation.  This clearly cannot be with the definition of the situation image set forth in equation 1.  Accordingly, not art rejection of claims 14 and 15 have been attempted.)

>><<
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, 10-12, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 recites “wherein calculating the color value…comprises: calculating the color value…” in lines 1-3.  Emphasis added.  This is self-referencing and renders the claim indefinite. Claim 8 depends on claim 7 and is similarly rejected.  (Note: it is suggested that the instances of “the color value” in lines 3, 6, and 8 be changed to something like “a difference value” in line 3 and “the difference value” in lines 6 and 8 to overcome the problem and the claim will be so interpreted for examination purpose.)

Claim 7 further recites “the color value of the pixel on the predetermined time interval” in line 8.  Since there can be more than one color values to be calculated for the pixel, per lines 3-5, it is not clear which of the color value is calculated in the predetermined time interval that is to be the color value of the pixel at the query time.  Therefore, the metes and bounds of the claim cannot be ascertained.  Claim 8 depends on claim 7 and is similarly rejected.  (Note: for examination purpose the last limitation will be interpreted to mean “calculating, as the color value of the pixel at the query time, a color value of the pixel based on the color values calculated during the predetermined time period and their respective applied time weights.”)

Claim 10 (and similarly claim 18) recites “output data belong to the data distribution” in line 2.  Emphasis added.  It is not clear what this means

Claim 11 recites “the situation image of the training samples” in lines 3-4.  Since there many sets of training samples collected at different query time each set capable of being used to generate a situation image, it is not clear which set is used to generate the situation image recited in the claim.  Therefore, the metes and bounds cannot be ascertained.

Claim 12 (and similarly claim 19) recites “the situation image showing the normal situation” in line 3.  There is no antecedent basis for this limitation.  (Note: for examination purpose this limitation will be interpreted as “the applied situation image,” per claim 9.)

Claim 12 (and similarly claim 19) further recites “the situation image generated based on the sensing data including the sensing data of the abnormal situation” in the last 2 lines.  There is no antecedent basis for this limitation.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“MAD-GAN: Multivariate Anomaly Detection for Time Series Data with Generative Adversarial Networks.” arXiv:1091.04997v1, 15 Jan 2019).

Regarding claim 1, Li discloses: 
receiving sensing data through a plurality of sensors at a query time;
[Abstract (“The prevalence of networked sensors…in many real-world systems such as…factories, power plants…generate substantial amounts of multivariate time series data for these systems…we propose an unsupervised multivariate anomaly detection method…considers the entire variable set concurrently to capture the latent interactions amongst the variables”); Section 3.2, 1st paragraph (“…a testing set χtest                         
                            ⊆
                        
                     RNxT with T streams and N measurements for each stream”)]
generating a situation image at the query time, showing the situation of the facility at the query time based on the sensing data;
[Section 3.2, 1st paragraph (“…a testing set χtest                         
                            ⊆
                        
                     RNxT with T streams and N measurements for each stream”).  Note that each χtest is a NxT 2D image with the measurements being the pixel values]
determining if an abnormal situation occurred at the query time by applying the situation image to a pre-learned situation determination model
[Section 3, especially equation 2 of subsection 3.2, with a value of 1 indicating the presence of anomaly at sensor t at the query time when N samples for each sensor have been acquired]

Regarding claim 2, Li further discloses:
wherein the plurality of sensors has a plurality of types, and the sensing data is multivariate time-series data
[Fig. 1 (multivariate time series) and Sections 3.2, especially the 1st paragraph; 4.1.1. (“…the attacked points include sensors (e.g., water level sensors, flow-rate meter, etc.)”)]

Regarding claim 13, Li further discloses: 
detecting the sensor having sensed the abnormal situation based on the situation image, when it is determined as the abnormal situation
[Section 3, especially equation 2 of subsection 3.2, with Attes = 1 indicating the presence of anomaly at sensor t at the query time when N samples for each sensor have been acquired]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“MAD-GAN: Multivariate Anomaly Detection for Time Series Data with Generative Adversarial Networks.” arXiv:1091.04997v1, 15 Jan 2019) as applied to claims 1, 2 and 13 above, and further in view of Mukherjee et al. (US 2007/0005528).

Regarding claim 3, Li discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Mukherjee: 
preprocessing to normalize the sensing data before generating the situation image
[Paragraph 33 (“…the sensor data is preprocessed using a suitable technique. For example, the sensor data can be preprocessed by passing through a semi-empirical polynomial model of the system to correct and normalize them for varying operating conditions and to account for system specific idiosyncrasies”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Li with the teaching of Mukerjee as set forth above.  The reasons for doing so at least would have been for them to be used in varying operating conditions and to account for system specific idiosyncrasies.

>>><<<
Claims 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“MAD-GAN: Multivariate Anomaly Detection for Time Series Data with Generative Adversarial Networks.” arXiv:1091.04997v1, 15 Jan 2019) as applied to claims 1, 2 and 13 above, and further in view of Gross et al. (US 2020/0081817).

Regarding claim 9, Li discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Gross: 
generating a situation secondary image by applying the situation image to a pre-learned situation determination model;
[Fig. 1 and paragraphs 31 (“…the time-series signals 104…feed…into an MSET pattern-recognition model 108”), 32 (“…MSET model 108 predicts what each signal should be”).  Note that the applied teaching is to generate a prediction using a model]
calculating an anomaly score at the query time based on the situation image and the situation secondary image;
determining that the abnormal situation occurred at the query time when the anomaly score is higher than a preset threshold.
[Fig. 1 and paragraphs 32 (‘…MSET model 108 predicts what each signal should be…difference module 112 to perform a pairwise differencing operation between the actual signal values and the estimated signal values to produce residuals 114. The system then performs a “detection operation” on the residuals…to detect anomalies and possibly to generate an alarm 118’)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Li with the teaching of Gross as set forth above.  The reasons for doing so at least would have been to address the issues that Gross indicated in paragraphs 3-4 that might occur in a system with multiple sensors of different types that may have different sampling rates..

Regarding claim 10, the combined invention of Li and Gross further discloses:
wherein the situation determination model is learned to generate output data belonging to the data distribution of training sample or having a minimum reconstruction error with the data distribution
[Li: Section 3.3, Part 2, especially equation 3 (find reconstruction Zk with minimum error.  Note that as the model for reconstruction is based on the training sample and generates output with a minimum error, it corresponds to  the data distribution] 

Regarding claim 11, the combined invention further disclose: 
wherein the training samples used for learning include sensing data of a normal situation, and the data distribution is a data distribution of the situation image of the training samples
[Li: Section 3.2, 1st paragraph, line 3 (“Note that we assume that all the points in the training dataset are normal”)]

Regarding claim 12, the combined invention further discloses:
wherein the situation determination model generates the situation secondary image having a smallest vector distance with the situation image showing the normal situation, when the situation image generated based on the sensing data including the sensing data of the abnormal situation is applied
[Gross: Fig. 1 and paragraphs 32 (‘…MSET model 108 predicts what each signal should be…difference module 112 to perform a pairwise differencing operation between the actual signal values and the estimated signal values to produce residuals 114. The system then performs a “detection operation” on the residuals…to detect anomalies and possibly to generate an alarm 118’).
Li: Section 3.3, Part 2, especially equation 3 (find reconstruction Zk with minimum error).
Note that Gross teaches generating a difference vector (of the differences between pairs of signal values) while Li teaches the minimal distance] 

Claim 16 is similarly analyzed and rejected as per the analysis of claim 1 (containing the same process steps) above and the additionally the disclosure of the use of a memory in  paragraph 22 of Gross.

Claim 17 is similarly analyzed and rejected as per the analyses of claims 1 and 13 (in combination containing the same process steps) above and the additionally the disclosure of the use of sensors and a computer in Fig. 1 and it descriptions in the specification (e.g., paragraphs 23 and 30) of Gross.

Claim 18 is similarly analyzed and rejected as per the analyses of claims 17 (base claim) and 10 (reciting the same limitations).

Claim 19 is similarly analyzed and rejected as per the analyses of claims 17 (base claim) and 12 (reciting the same limitations).


Allowable Subject Matter

Claim 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  When claim 4 is so rewritten its dependent claims 5 and 6 will also be allowable.  When claim 4 is so rewritten and its dependent claims 7 and 8 are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, claims 7 and 8 will also be allowable.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of claim 4:
arranging the sensing data of each sensor at the query time;
forming an N*N pixel set when the plurality of sensors is N, and each pixel is associated with a first sensor and a second sensor

For example:
The Li reference applied disclosed arranging sensor data as a 2D array, but not in the manner recited above.  See, for example, Section 3.2, 1st paragraph (“…a testing set χtest                         
                            ⊆
                        
                     RNxT with T streams and N measurements for each stream”).  Note that each χtest is a NxT 2D image with the measurements being the pixel values.

On the other hand, Ii (US 2007/0178844) discloses measuring the difference of sensor powers between the two sensors for each sensor pair.  However, it is used to determine the proper frequency generated by each sensor, not to detect anomaly.  See, for example, Figs. 4, 6A, 6B (measurement difference (PDi,j) of each sensor pair (Si, Sj) and paragraphs 21 (“…the expected power difference for each pair of sensors is calculated (block 406)”), 22 (“…A determination is then made at block 412 as to whether the observed power differences match or nearly match the expected power differences at one or more particular frequencies. If so, each particular frequency is determined to be a probable frequency for the RF signal emitted at the known location. The frequency is a probable frequency when the observed power differences match the expected power differences, nearly match the expected power differences within a given error range”), 32 (“…FIG. 6A …Table 600 records the observed power levels…at various frequencies…for each sensor”), 33 (“ FIG. 6B…Table 602 records the differences in power levels…at various frequencies…for each sensor pair”).



Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Plummer et al. (US 2007/0090059)—[Fig. 4; abstract (“…operating a number of monitoring units…each including several different types of sensors to detect correspondingly different characteristics of the water”) and paragraph 38 (“ FIG. 4 depicts…communication between sensors S1-S4, local data processor 44, and host computer 24”) and claim 11 (“…the different types of sensors include at least a chlorine meter, a pH meter, an oxidation reduction potential meter, and a radiation meter”)]
Gettings et al. (US 2014/0283144)—[Fig. 2 and paragraph 131 (“…analyze the sensor data, e.g.,…performing filtering or signal processing…performing noise reduction, normalizing the sensor data”)]
Wang et al. (CN 110177122A)
Mathur et al. (“SWaT: a water treatment testbed for research and training on ICS security,” International Workshop on Cyber-physical Systems for Smart Water Networks; Date of Conference: 11-11 April 2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 30, 2022